DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections

Claims 1, 2, 4-7, 9, 11, 15-21, 23, 25, 26, 31, and 34 are pending. Claims 15-21, 25, and 26 are withdrawn. Amendments to claims 6, 7, 9, 23, 31, and 34 filed on 08/17/2021 are acknowledged. 

The previous rejections of claims 6, 7, 9, 31, and 34 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen).

Regarding claims 1, 2, and 6, Chaplin is a review article on electrochemical advanced oxidation processes (EAOPs) and teaches that many classes of recalcitrant organic compounds including perfluorinated organics are recalcitrant to biological and chemical degradation, and can be destroyed only by using electrochemical advanced oxidation processes (see Abstract; page 1187, 2nd column, 2nd paragraph; and Table 1 on page 1188).  

While Chaplin reports electrochemical oxidation of PFASs using boron-doped diamond and SnO2–Sb–Bi/Ti anodes, Chaplin does not explicitly report any studies for electrochemical oxidation of PFASs using Magnéli phase titanium oxide ceramic electrodes (see page 1191, 1st column, 2nd paragraph). 

However, Chaplin teaches that doped-SnO2, PbO2 and doped-PbO2, boron-doped diamond (BDD), and sub-stoichiometric TiO2 (same as Magnéli phase titanium oxide ceramic electrode) are finite members of the family of inactive electrodes suitable for the oxidation of recalcitrant organics in an electrochemical advanced oxidation process (see page 1184, column 1, 3rd paragraph). Chaplin further teaches that conductive Magneli phase suboxides of TiO2 are very promising electrode materials for water treatment having excellent electrochemical stability and corrosion resistance (see page 1185, 1st column, 3rd paragraph).  Chaplin further teaches that the porous monolithic structure of Ti4O7 electrodes facilitates their use as a reactive electrochemical membrane (see page 1185, 2nd column, last paragraph). 
Zaky teaches that Ti4O7 electrodes (reads on a Magneli phase titanium oxide ceramic electrode) behave as inactive electrodes and thus produce physisorbed OH• via water oxidation and are also active for direct electron transfer reactions (see page 6554, 2nd column, last paragraph). Zaky further teaches that the Ti4O7 electrodes are porous (see Abstract). Zaky further teaches that direct oxidation can degrade recalcitrant compounds that are unreactive toward OH• (e.g., fluorinated organics) (see page 6554, 2nd column, first paragraph). Zaky further teaches that other inactive anodes such as boron-doped diamond electrodes are expensive (see page 6554, 2nd column, last paragraph). 

2 (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin by substituting the boron-doped diamond and SnO2–Sb–Bi/Ti anodes reported to be used for electrolytic oxidation of PFASs by Chaplin with an anode made of Magneli phase suboxides of TiO2. The person with ordinary skill in the art would have been motivated to make this modification, because Chaplin teaches that Chaplin teaches that doped-SnO2, PbO2 and doped-PbO2, boron-doped diamond (BDD), and sub-stoichiometric TiO2 (same as Magnéli phase titanium oxide ceramic electrode) are finite members of the family of inactive electrodes which can promote direct electron transfer oxidation of perfluorinated organics in an electrochemical advanced oxidation process (see page 1184, column 1, 3rd paragraph), Chaplin further teaches that conductive Magneli phase suboxides of TiO2 are very promising electrode materials for water treatment having excellent electrochemical stability and corrosion resistance  (see page 1185, 1st column, 3rd paragraph), Chaplin further teaches that that the porous monolithic structure of a Ti4O7 electrode facilitates its use as a reactive electrochemical membrane and increased electrochemical reactivity (see page 1185, 2nd column, last paragraph); Zaky teaches that direct oxidation can degrade recalcitrant compounds that are unreactive toward OH• (e.g., fluorinated organics) (see page 6554, 2nd column, first paragraph), and that other inactive anodes such as boron-doped diamond electrodes are expensive (see page 6554, 2nd column, last paragraph); and because Chen teaches almost complete destruction of trichloroethylene {TCE), a similar recalcitrant halogenated organic compound, using an anode made of Magneli phase suboxides of TiO2. Further, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)).

Regarding claim 11, Chaplin teaches that the PFASs include perfluorooctanoate (PFOA), perfluorooctanesulfonate (PFOS), other perfluoroalkyl acids (PFAAs) (see Table 1 on page 1188).	

Regarding claim 23, Chaplin teaches that the PFASs include perfluorooctanoate (PFOA) (see Table 1 on page 1188).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen), as shown for claim 1 above, and further in view of Jesus et al, international patent application publication no. WO 2013/007847 (hereinafter called Jesus).

Chaplin in view of Zaky and Chen does not explicitly teach pre-treating the wastewater via electrocoagulation to concentrate the PFASs prior to contact with the Magneli phase titanium oxide ceramic electrode.  

2 (see Fig. 1; page 6, 2nd last paragraph; and the paragraph spanning pages 6 and 7), thus teaching that pre-treating the wastewater via electrocoagulation concentrates organic matter. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by pre-treating the wastewater via electrocoagulation before contacting with the electrooxidation step as taught by Jesus. The person with ordinary skill in the art would have been motivated to make this modification, because Jesus teaches that the advantage of the modification would be to concentrate the PFASs prior to contact with the Magneli phase titanium oxide ceramic electrode.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen), as shown for claim 1 above, and further in view of Bowen et al, “Manufacture of Porous Electrically Conductive Ceramics,” Proceedings of the International Conference on Mining, Material and Metallurgical Engineering Prague, Czech Republic, August 11-12, 2014 (hereinafter called Bowen).

Regarding claim 7, Chaplin in view of Zaky and Chen does not explicitly teach that the porous Magneli phase titanium oxide ceramic electrode comprises a plurality of micropores having a diameter from about 10 nm to 10 µm.  

Bowen teaches a process for generating porosity at the surface of a Magneli phase titanium oxide ceramic electrode to achieve a high surface area (see Abstract). Bowen further teaches that porosity and thus pore diameter is correlated with surface area of electrodes (see page I-3, 1st paragraph), and thus teaching that pore diameter is a result-effective variable. Bowen further teaches that its process is capable of creating relatively small pore sizes (less than 100 µm) Magnéli ceramics.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by determining suitable pore diameters by routine experimentation based on the teachings of Bowen. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
 
Regarding claim 9, Chaplin in view of Zaky and Chen does not explicitly teach that the porous Magneli phase titanium oxide ceramic electrode has a porosity of about 5-75%.

Bowen teaches a process for generating porosity at the surface of a Magneli phase titanium oxide ceramic electrode to achieve a high surface area (see Abstract). Bowen further teaches that an advantage of increased porosity in Magnéli phases is to increase surface area and create a more intimate contact with the surrounding environment in the treatment of aqueous waste and contaminated water (see page I-2, 1st paragraph). Bowen further teaches that an increase in porosity up to 64.9% can be achieved and such increased porosity is beneficial for applications that require a high surface area such as electrodes (see page I-3, 1st paragraph), thus teaching that porosity is a result-effective variable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by determining suitable porosity by routine experimentation based on the teachings of Bowen. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Allowable Subject Matter

Claims 31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 31 as a whole, including the limitation that the at least two porous Magnéli phase titanium oxide ceramic membrane electrodes each have at least a portion of the membrane coated with activated carbon fiber (ACF)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795